DETAILED ACTION
Claims 1-11 and 13-20 are pending. Claim 12 has been canceled.
Examiner is reopening prosecution due to finding of new pertinent art. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: There are numerous structures and tables that are not clear in the instant disclosure (e.g. page 19; [0043]). For instance, the second compound on page 12 of PGPUB is not clear:
    PNG
    media_image1.png
    118
    607
    media_image1.png
    Greyscale
. A lot of the compounds have “?” marks. Coating liquid 2 on page 49 in paragraph [0127] of the instant disclosure (paragraph [050] of USPGPUB) is unclear.  
    PNG
    media_image2.png
    139
    315
    media_image2.png
    Greyscale

. Appropriate correction is required.

Claim Rejections - 35 USC § 112
.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 2 recites “branched alkylene group having 1 to 12 carbons atoms”. However, alkylene group having 1 to 2 carbons atoms cannot be branched. Therefore, the claim as written is indefinite and unclear. 
Also, claim 2 recites “Ar represents (Ar-2):
    PNG
    media_image3.png
    109
    310
    media_image3.png
    Greyscale
, wherein X represents a hydrogen atom or a non-metal atom of Groups 14 to 16 to which a substituent may be bonded.” X in formula (Ar-2) 
Claims 4, 6 and 8 depend on claim 2; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
Claim(s) 5-11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirai et al. (US 2005/0224754 A1).
	Regarding claims 5-11, 13-14, 16-17 and 19,  Hirai et al. teach an optically anisotropic filmed (abstract, claims, examples, [0002, 0016 & 0017]). The optical anisotropic film is a positive C plate (examples and [0003]).  A polarizing plate comprises the optical film and polarizer ([0165-0175], claims and examples). An image display device comprises the optical film (claims and examples). An image display device comprises the polarizing plate [0062]. 
Examiner notes claims 5-8 recites product by process language, “obtained by polymerization of the polymerizable liquid crystal composition." The polymerizable liquid crystal composition, which is part of the process of obtaining the optical film is not a positive recitation in claims 5-8.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re 
Examiner’s Suggestion
	Examiner suggests deleting the claims, deleting the “product by process language” and/or amending the language to recite “comprising” to remove the rejection. 
	Claim(s) 5-11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Endo et al. (US 2018/0016502 A1).
	Regarding claims 5-11, 13-14, 16-17 and 19, Endo et al. teach an optically anisotropic filmed (abstract, claims, examples, [0236]). The optical anisotropic film is a positive A plate (examples and [0236 & 0258-0259]).  A polarizing plate comprises the optical film and polarizer ([0170], claims and examples). An image display device comprises the optical film (claims and examples). An image display device comprises the polarizing plate [0170]. 
Examiner notes claims 5-8 recites product by process language, “obtained by polymerization of the polymerizable liquid crystal composition." The polymerizable liquid crystal composition, which is part of the process of obtaining the optical film is not a positive recitation in claims 5-8.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re 
Examiner’s Suggestion
	Examiner suggests deleting the claims, deleting the “product by process language” and/or amending the language to recite “comprising” to remove the rejection. 
Claim Rejections - 35 USC § 103
Claims 1-4, 9, 11, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO 2016114346 A1; citations from US 2018/0016502 A1) as evidenced by Fujikawa et al. (US 2018/0230260 A1) and in view of Kusama et al. (US 2016/0033692 A1) .
Regarding claims 1-4, 9, 11, 15, 18 and 20, Endo et al. teach a polymerizable liquid crystal composition (polymerizable composition; see abstract, claims and examples) comprising a polymerizable liquid crystal compound [0015-0058] and an ultraviolet absorber (e.g. Tinuvin 400 having a maximum absorption wavelength of 336 nm as evidenced by Fujikawa et al. [0184]: [0082-0084]
    PNG
    media_image4.png
    165
    228
    media_image4.png
    Greyscale
, which meets the limitation of formulas (1) and (1-1) as instantly claimed). Endo et al. teach an optically anisotropic filmed (abstract, claims, examples, [0236]). The optical anisotropic film is a positive A plate (examples and [0236 & 0258-0259]).  A polarizing plate comprises the optical film and polarizer ([0170], claims and examples). An image display device comprises the optical film (claims and examples). An image display device comprises the polarizing plate [0170]. An organic electric electroluminescent 
Endo et al. do not explicitly teach the polymerizable liquid crystal compound having a reverse-wavelength dispersion properties and a maximum absorption wavelength A as recited by claim 1. It is noted the polymerizable liquid crystal compound recited in claim 1 is very generic and broadly claimed. However, Endo et al. recognize that it is well-known to include polymerizable liquid crystal compound that has a reverse wavelength dispersion in view of improving the viewing angle of the liquid crystal displays [0003]. Nonetheless, Endo et al. and instant claims teach the same polymerizable liquid crystal compound. Both the maximum absorption wavelength and having a reverse-wavelength dispersion properties are inherent properties of the polymerizable liquid crystal compound as taught by claim 1. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the polymerizable liquid crystal compound of Endo et al. should have a reverse-wavelength dispersion properties and a maximum absorption wavelength A as recited by instant independent claim 1.
Also, Endo et al. do not explicitly teach the content of the ultraviolet absorber is 1% to 20% by mass as recited by the instant claims. However, Kusama et al. teach it is well-known to include a content [0294-0298] of the ultraviolet absorber (e.g. Tinuvin 400 [0274-0287 & 0498] in a range of 0.01 to 1.5 parts by weight in view of curing and improving film surfaces.  The 
Examiner’s Suggestion
	Examiner suggests amend the polymerizable liquid crystal compound of independent claim 1 to move the case closer to allowance. Applicants may want to properly disclose the liquid crystal compound represented by formula (1) as recited in claim 2. 
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Endo et al. (US 20180002460 A1), Endo et al. (US 2018/0002459 A1), and Endo et al. (US 2018/0346614 A1).
Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
Applicant respectfully submits that Hirai and Endo do not teach or suggest the subject matter as recited in claims 5-10, 12-14, 16, 17, and 19.
First, in connection with the process of “obtained by polymerization,” the main difference between the product before polymerization (polymerizable liquid crystal composition) and the product after polymerization (optically anisotropic film) is in that, while the polymerizable liquid crystal compound contained in the polymerizable liquid crystal composition has a “polymerizable group,” the polymerizable liquid crystal compound contained in the optically 
Accordingly, the product before polymerization (polymerizable liquid crystal composition) and the product after polymerization (optically anisotropic film) in the present invention each contain a liquid crystal compound having reverse-wavelength dispersion properties and an ultraviolet absorber represented by Formula (1), and are also the same in terms of the relationship of maximum absorption wavelengths and the content of the ultraviolet absorber.
Furthermore, for the optical film of Hirai indicated by the Examiner, it is also described that “[a] polymerizable liquid-crystal layer obtained by directly applying the polymerizable liquid-crystal composition of any one of items [1] to [17] onto a substrate” (please see paragraph [0040]) and “[a] liquid-crystal film obtained through polymerization of the polymerizable liquid-crystal layer of any one of items [18] to [37]” (please see paragraph [0060]), and thus, the process of “obtained by polymerization” is used similarly to the present invention.
Likewise, for the optical film of Endo, when the recitations of claims 9 and 10 are considered, the process of obtaining by polymerizing a polymerizable composition is also used.
It is clear from the foregoing that the difference between claims 5 to 8 (optically anisotropic film) of the present application and the optical films of Hirai and Endo is attributable to the difference in the polymerizable liquid crystal composition.
Further, as evident from the fact that the Examiner stated that claims 1 to 4 of the present application are allowed, the polymerizable liquid crystal compositions described in Hirai and Endo are different from the polymerizable liquid crystal composition used in formation of the optically anisotropic film.

Examiner respectfully disagrees the optical films of Hirai and Endo are clearly different from claims 5 to 8 (optically anisotropic film) of the present application. The polymerizable liquid crystal composition, which is part of the process of obtaining the optical film is not a positive recitation in claims 5-8.The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicants argue “step of polymerization” which is direct to process language. However, claims 5-8 are only drawn to a product claim “optical film”.  Although the process may be different in Endo and Hirai (which the process includes the polymerizable liquid crystal composition of the instant claims 1-4) than the instant claims, the product “optical film” are substantially the same or obvious products of each other. Therefore, the rejections are maintained. 
	Examiner suggests deleting the claims, deleting the “product by process language” and/or amending the language to recite “comprising” to remove the rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.